 GOODYEAR TIRE & RUBBER CO.539Goodyear Tire & Rubber CompanyandUnitedRubber,Cork,Linoleum and PlasticWorkers ofAmerica, AFL-CIO. Case 8-CA-4584TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMarch 20, 1968DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn November 27, 1967, Trial Examiner Leo F.Lightner issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExamiiner made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the Respondent's excep-tions and supporting brief, and the entire record inthe case, and hereby adopts the findings,' conclu-sions,' and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, The Goodyear Tire &Rubber Company, Akron, Ohio, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.LEO F. LIGHTNER, Trial Examiner: This proceed-ing was heard before me in Akron, Ohio, on August15 and 16, 1967, on the complaint of GeneralCounsel, as amended, and the answer, as amended,of The Goodyear Tire & Rubber Company, hereincalled the Respondent.' The complaint allegesviolations of Sections 8(a)(3) and (1) and 2(6) and(7) of the Labor Management Relations Act, 1947,as amended, 61 Stat. 136, herein called the Act.The parties waived oral argument and briefs filedby the General Counsel and Respondent have beencarefully considered.Upon the entire record, and from my observationof the witnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is an Ohio corporation and maintainsitsprincipal offices in the city of Akron, Ohio.Respondent operates plants in numerous States oftheUnited States, including plants located inAkron, Ohio, and is engaged in the manufactureand sale of various rubber products. Annually, arepresentative period, in the course and conduct ofitsbusiness operations, Respondent ships productsvalued in excess of $50,000 directly to points out-side the State of Ohio. The complaint alleges, theanswer admits, and I find, Respondent is, and at alltimes material has been, an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum and Plastic Wor-kers of America, AFL-CIO, herein called theUnion, is a labor organizationwithin themeaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIssues'These findings and conclusions are based, in part, upon credibilitydeterminations of the Trial Examiner to which the Respondent has ex-cepted After a careful review of the record, we conclude that the Trial Ex-aminer's credibility findings are not contrary to the clear preponderance ofall relevant evidence Accordingly, we find no basis for disturbing thosefindingsStandard Dry Wall Products,91 NLRB 544, enfd 188 F 2d 362(CA 3) -'We find it unnecessary to decide whether Respondent violated Section8(a)(3) as well as 8(a)(1), inasmuch as the remedy for the violation ofSec-tion 8(a)(3) would be the same as for the violation of Section 8(a)(I) Ac-cordingly, we do not adopt the Trial Examiner's comments as to an 8(a)(3)violationThe principal issues raised by the pleadings andlitigated at the hearing are whether the Respon-dent:(1) as more fully set forth in the complaint,engaged in activity in contravention of the provi-sions of Section 8(a)(1) of the Act,by interferingwith, restraining,or coercing its employees in theexercise of rights guaranteed in Section 7 of theAct, by (a) instituting wage increases,on or about'A charge was filed on April27, 1967,and an amended charge was-filedon June 9,1967 A complaint was issued on June 9,1967, andamended atthe opening of the hearing herein170 NLRB No. 79 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 16, 1967,2 and again on a date alleged tohave been between August 1 and August 10, andinstituting a uniform allowance, in an attempt tohinder, interfere with, and forestall the efforts ofthe beneficiary employees, employed as nurses atitsAkron, Ohio, plants to engage in protected orconcerted activities, or (b) the conduct of Respon-dent's agent and supervisor, Dr. C. A. Johnson, in-terrogating employees with respect to their union.activitiesand sympathies, threatening economicreprisals should they persist in said activities, orpromising economic benefits should they refrainfrom such activities, on approximately March 30,April 1, April 14, and May 12, or (c) Respondent'sagent and supervisor, Helen T. Redman, superin-tendent of nurses, interrogating employees withrespect to their union sympathies and activities, onapproximately March 20, or (d) Dr. C. A. Johnson,on approximately April 16, in a meeting with theemployee nurses announcing that Respondent hadadopted a plan providing for wage increases inMay, June, and the fall, but that said plan wasabandoned and the wage increases would bewithheld by reason of the employees interest in andactivity on behalf of the Union, or (2) engaged inactivity in contravention of the provisions of Sec-tion 8(a)(3) and (1), as more fully set forth in thecomplaint, by maintaining in force and effect anoncontributory retirement plan, a retirement an-nuity plan, and a noncontributory group insuranceplan, including group life and accidental death anddismemberment insurance for salaried employeeswhich restricted eligibility to employees who "arenot represented by a collective bargaining represen-tative." Respondent does not dispute the existenceof the enumerated plans or the existence of therestrictive eligibility language, but denies the com-mission of any unfair labor practice.Supervisory PersonnelThe complaint alleges, the answer admits, and Ifind, that Dr. C. A. Johnson, medical director, andHelen T. Redman, superintendent of nurses, areeach supervisors within the meaning of Section2(1 1) of the Act, and agents of Respondent.BackgroundRespondent employs approximately 30 nurses insome 6 hospitals,which it maintains at its variousplants, all of which are located in the Akron, Ohio,area.These are plant hospitals. Some of thesenurses rotate between the plant hospitals;others donot.While the Union,Charging Party herein,represents a number of Respondent'sproductionand maintenance units, that unit at the GoodyearAerospace plant is representedby UAW.'RAll of the events herein occurred in 1967, with the exception of certainevents in December 1966, the latter being so notedinfra8 InternationalUnion, United Automobile, Aerospace and AgriculturalIn the latter part of January 1967 an unspecifiednumber of nurses received authorization cards,through the mail, from UAW, and an unspecifiednumber executed and returned said cards. JeanMargaretGray, one of those who signed anauthorization card, related that she was a memberof the organizing committee. Thereafter, on an un-specified date in April, the nurses substituted theUnion herein as their authorized representative.Gray identified a Mrs. Rader as the first nurse tosignan authorization card, and related that Raderexhibited the letter from the Union to Superinten-dent of Nurses Redman, advising Redman thatRader had returned her card to the Union. Thisevent was near the end of January.'On March 21, the UAW advised Respondent byletter that it was engagedin anorganizing effort, onbehalf of the nurses, and,inter alia,identifyingmembers of an organizing committee. The letterwas received on March 23.Prior to any organizational activity and, accord-ing to Dr. Johnson, without any request havingbeen communicated to him by any of the nurses, heinitiated a canvas of the nurses to ascertain theirdesires relative to a uniform allowance. The pastpractice had been that Respondent would providelaundering which, however, was limited to cottonuniforms. An unspecified number of nurses were nolonger using cotton uniforms, but had substitutedjersey, nylon, or rayon. While only cotton uniformswere laundered, there was no requirement that onlycotton uniforms could be worn. In December 1966,Dr. Johnson distributed a questionnaire in whichthe nurses were requested to indicate which ofthree alternatives they desired: (I) Respondentwould continue providing laundry service; (2)(Respondent would) arrange a rental system; or (3)the establishment of an allowance to cover the costof uniforms. The assertion of Johnson that themajority indicated a choice for a uniform allowanceisundisputed. Gray related that the nurses weresubsequently notified as to how many had voted fora uniform allowance and how many against it, andthis information was supplied in December 1966.Johnson acknowledged that there had been no indi-cation of any amount being involved, and it isreasonable to infer that no effort was made, at thattime, to ascertain an approximation of the averageannual expenditure of each nurse for this purpose.Interference, Restraint, and CoercionWith a single exception, in which Superintendentof Nurses Redman was involved, all of the allega-tions of the complaint and evidence relative to con-duct alleged to have been in derogation of Section8(a)(1) of the Act, exclusive of retirement, in-Implement Workers of America,AFL-CIO'Redman did not appear as a witness, and no explanation appears in therecord relative to her failure to appear GOODYEAR TIRE & RUBBER CO.surance, and other plans, consideredinfra,isat-tributed to Dr. Johnson.Helen T. RedmanIt is alleged that on or about March 20 Redmanengaged in unlawful interrogation.NinaMcBride, who has been employed byRespondent as a nurse for more than 10 years,credibly related that she had attended a unionmeeting at Motor Inn, on March 19, and had a con-versation with Redman the following morning atplant 1, about 7 a.m. Redman asked McBride if shehad attended the meeting the prior day and was ad-vised, by McBride, in the affirmative. Redman theninquired if they "had a good turnout," and was ad-vised in the affirmative. Redman then advised Mc-Bride, "I think you girls are making a mistake:"McBride responded that maybe theywere making amistake, but they had tried alone to do somethingand had not succeeded and felt they needed somehelp from the outside as the only thing left forthem to do. Redman then asserted, "I believe yougirls should have tried your own professional or-ganization first."' By way of explanation, McBrideasserted that she had had conversations with Dr.Johnson, on more than one occasion in the latterpart of 1966, during which she called his attentionto the fact that the nurses in the Akron hospitalshad obtained pay raises, and during which she re-lated a request, on behalf of herself and other nur-ses, to Dr. Johnson for the consideration of wageraises.Dr. JohnsonThe evidence establishes that Dr. Johnson held aseries of conferences, with individual nurses, com-mencing in late March and continuing into earlyApril, held a meeting with a number of the nurses,at the request of the nurses, on Sunday, April 16,had other individual conferences, and made state-ments relative to wage raises, the abandonment of a"pay plan," and, in August, the granting of wage in-creases and the establishment of a uniform al-lowance.These events are so interwoven thatseparation would be needlessly cumbersome. Ac-cordingly, an effort is made to set them forthchronologically.The testimony of Dr. Johnson, even if thetestimony of General Counsel's witnesse86 wasdisregarded, permits a reasonable inference that heheld individual conferences with each of Respon-5 I have noted,supra,that Redman did not appear as a witness Thetestimony of McBride,whose demeanor I find impressive, stands unchal-lenged' Five nurses, with the indicated varied periods of employment byRespondent, appeared on behalf of General Counsel They were Jean Mar-garet Gray, 11-1/2 years, Nina McBride, 10-1/2 years, Carolyn MarieFahrenback, 5 years, Ruth Marie Ebenhart, 2-1/2 years, and Barbara AnnCarr, 2 years' It is undisputed that a raise of $25 a month was placed into effect as of541dent's nurses, either in lateMarch or April, toascertain their attitudes and views relative to thesubject matter next set forth.Fahrenback credibly related a conversation shehad with Dr. Johnson, at plant I in the latter part ofMarch. Johnson opened the conversation by advis-ing Fahrenback that he was calling each of thenurses in, individually, since he knew they had "com-plaints" that he wanted to discuss with each ofthem. He inquired as to whether Fahrenback wasgetting along with the other nurses, and was advisedin the affirmative. He then inquired if she wassatisfied with her presentearnings,and Fahrenbackresponded that she wasmanagingwith what shewas getting but would like more and could usemore. Johnson then related that she had received araise in February,' and that Respondent had plansto give periodic raises during 1967, in April and anacross-the-board raise in June,' and a further raise,probably in September, as a result of which some ofthe girls would receive a total of as much as $90 amonth increasein wages.Johnson then went on toexplain, however, "withthings asthey were theywould have to drop theseplansrightnow."Fahrenback related that they discussed the uniformallowance. Johnson advised her that he had beenconsideringestablishing a uniform allowance buthad not been able to decide on how much the al-lowance should be and that he would take this intoconsiderationas soonas possible. Johnson theninquired, according to Fahrenback, "if my benefitsmeant anything to me." She explained they did asshe was self-supporting. Johnson then advised her,"Well, you know that if this goes through you'regoing tohave to negotiate for your benefits."Fahrenback explained that the discussion ofbenefits related to her participation in the pension,retirement,and insurance plans.Fahrenbackacknowledged that Johnson did not specify what hewas referring to when he made the statement, "Ifthis goes through," however, I find it reasonable toinfer that the only matter pending disposition, towhich he could have referred, was the organizingeffort.McBride placed the time of her conversationwith Johnson as Friday, March 31, about 2:15 p.m.in Johnson's office. Johnson advised McBride thathe was talking to all of the nurses individually, andshe responded that she was aware of this fact. John-son thenadvisedMcBride that he desired a talkover the "problems" that the girls might have inrelation to their work. Johnson then inquired whereMcBride's husband was employed and if he be-February 15, but not included in the paychecks until the paycheck ofMarch 15.s It is undisputed that historically, after Respondent completed itsnegotiations with the production and maintenance units,and it may be in-ferred that these relate in large part to units represented by the Unionherein, the nurses, as well as other nonrepresented employees, were givensome equivalent raises to maintain a degree of comparability These annualincreases are thus distinguishable,in terms of past practice,from the otherraises granted to the nurses herein, as reflected in this record 542DECISIONSOF NATIONALLABOR RELATIONS BOARDlonged to a union at his place of employment. Mc-Bride supplied the requested information and ad-vised that her husband did belong to a union. John-sonthenobservedthatMcBride'shusbandprobably had benefits which would also cover Mc-Bride, and she verified the accuracy of this assump-tion. Johnson then related, "then we won't go intothe discussion of benefits because perhaps you arenot interested in them." McBride confirmed the ac-curacy of this assumption. Johnson next inquired asto how McBride learned of the February 15 raise,and McBride responded that Mrs. Redman had soadvised her.-Johnson then related that the Com-pany had a plan to raise the nurses' salaries with thefirst stage being the February raise and furtherraises were to be granted in April, June, and Au-gust.9McBride then inquired as to why they werenot advised of this plan for raises, prior to this time,and Johnson responded that it was not companypolicy to inform employees on matters of that type.McBride then advised Johnson, "In this circum-stances that was unfortunate because had the girlsknown that we were going to receive these wage in-creases that this union activity would never havebegun." Johnson responded that he realized theyhad had poor communications in his department,and that this would be taken care of in the future.Johnson also advised McBride, "Of course, at thistime-the raise plan will have to be shelved becauseto issuethe raises at this time would constitute aviolation of the National Labor Relations Act."Johnson then asked McBride if she was lackinganything in the way of supplies or had any difficul-ties or personality problems with any of the othernurses.McBride acknowledged that, during theconversation, shementioned that after the firstmeeting she was a member of the organizing com-mittee.Johnson's response was that he was sur-prised to see her name on the organizinglist.1°Ebenhart, while workingat night inearly April,possibly the 4th or 5th, wasrequestedby Dr. John-son to come to his office after she completed herduty. Ebenhart credibly related that Johnson ad-vised her that he was talking toall of the nurses in-dividually about the things that weremaking themunhappy, Johnson advised her that the payincreasein February was the first of the pay increase pro-gram, that a second raise was scheduled for April,another in July, and another in the fall; however,they could not go ahead with the plan.tt Ebenhartasserted that she asked Johnson what the nurses'position would be if the union activity was dropped,and Johnson responded if the union activities weredropped "that this would have to be reconsidered."Johnson inquired as to how much Ebenhart spenton uniforms, advised her that there had been no0 I find the August date recited is a case of bad memory and that morelikely either the words September or fall, as the evidence from other wit-nesses indicates, were probably used10 I find of no consequence McBride's recitation that in the latter part of1966 she inquired of Johnson if there was a possibility of obtaining raisesdecision as to what the amount of the uniform al-lowance should be and that it was impossible to goahead with the uniform allowance at that time.Johnson also inquired if Ebenhart believed that theorganizing committee would be willing to meet withhim as a group, to which she responded, that she didnot know, "but doubted it very much." Johnsonalso advised Ebenhart that he realized that a lot ofthe discontent was apparently due to poor commu-nications, that he was sorry about this, and wouldtry to do better in the future. Johnson advisedEbenhart that if the nurses went ahead with theunionorganization that they would have torenegotiate all of their fringe benefits. Johnsoninquired why the nurses had not come to him rela-tivetopay increases.Ebenhart asserted sheresponded that the reason she had not come to himwas that it seemed useless, that the girls, in-ferentially those who had talked to Johnson, had re-ported previously that he said there was no moneyin the budget, and that she felt if this was the onlystory they would get there was no sense wasting hertime to talk about the same thing. Ebenhart as-serted Johnson made no response. Johnson alsoinquired as to the nature of complaints about work-ing conditions. In response, Ebenhart advised himthat one complaint was in relation to the vacationschedule, another problem was scheduling of workhours, which were not posted sufficiently in ad-vance, and there was also a complaint about park-ing facilities at plant B. Ebenhart asserted that,commencing in May, the timesheets schedulingwork were posted 2 weeks in advance, as distin-guished from the Thursday of the week precedingthe work schedule, and, in July, the nurses whoparked at plant B were advised if the chain was upthey could go to the gate house and have the guardsremove the chain for them, and arrangements weremade for the parking space.,Ebenhart credibly re-lated that she had discussed the timesheet situationwith Dr. Johnson at least a year previously with noeffective action being taken in the interim. _Gray placed the date of her conversation withDr. Johnson as being approximately April 10, in theofficeofDr.Kesselat the Aerospace PlantHospital.Gray credibly related that Johnson ad-vised her that there had been a master plan "formu-lated in February to grant raises in April, June, andSeptember," but, Johnson explained, "now, wecan't go through with this." Johnson also inquiredas to how many uniforms and how many-pairs ofshoes Gray purchased in a year and requested arough estimate on what she spent a year for theseitems, asserting he had planned to give the nurses auniform allowance. Gray also related that in his 3years as medical director, the series of interviewsfor the nurses and was subsequently advised by Johnson that there was notenough money in the budget.11Ebenhart asserted that Johnson did not state that the reason forRespondent's inability to effectuate the pay plan was related to the unionactivity GOODYEARTIRE & RUBBER CO.which Johnson held in March and April were theonly time he conductedsuch a seriesof interviewswith the nurses.Carr credibly related the events which occurredat a meeting on companypremisesat plant 1 onApril 16, at which Dr. Johnson and approximately19 or 20 nurses were present. It is undisputed thatthe nurses requested thismeeting.Carr related thatJohnson mentioned the fact that he had held in-dividual conversations or conferences inferentiallywith all of thenurses andregretted the apparentlack of communication between himself and thenurses.Johnson then advised the group that the payraise which they had received in March, effective asof February 15, was just the beginning of a pay planthat the Company had proposed; however, sincenothing had been said about it previously, theythought it would be an unfair labor practice if theywent ahead with the pay plan which contemplatedaddi,tonalraises inApril, July, and in the fall. Carrasserted that Johnson explained that since theunion activity had started and there had been noannouncement of the contemplated pay plan, theCompany felt they could not proceed with the payplan. During a question-and-answer session Carr as-serted that one of the nurses advised Johnson thatshe had been at a union meeting, that she had beenadvised there by a union representative that thenurseswould not lose any of their benefits; how-ever, in Respondent's booklets, which each salariedemployee received when hired, it stated that thesebenefits were for "non-bargaining unit personnel,"and she wondered if the nurses would lose thesebenefits by becoming bargaining unit personnel.Carr credibly related that Johnson responded thathe had talked to Plant Manager Ball, and he (John-son)was under the impression that the nurseswould have to go back to scratch and renegotiateall their benefits, that these differentplans, i.e.,pension plan, life insurance, etc., were with privateinsurance companies,and that they would have tonegotiate with the private companies. One of thenursesinquired whether the Company would goahead with the pay plan if the union activity wereto cease. Carr related that Johnson asserted that ifthe unionactivity was resolved or ceased he saw noreasonwhy the Company would not go ahead withthe pay plan. Johnson, acknowledging that he wasnot 'very clear" about a lot of things, advised thatif the nurses wished questions clearly defined thatthey could call Mr. Ball, or one of the companylawyers, and havea meetingwith them to discusssomeof these points.Carr credibly related that she had a conversationwith Dr. Johnson in his office on May 12 about 4p.m. Carr related that Johnson advised her thatsinceshe had been at the April 16 meeting therewas not too much more to discuss, since she hadbeen at themeeting andmost of the matters were12 I find of no consequence Johnson's explanation that this informationwas requested by Respondent's tax department, from whom Johnson had543discussed at that time. Johnson then asked Carr,"whether I felt that the nurses needed a union."Carr responded that she thought they did. Johnsonthen advised that he was sorry that the nurses werelosing out on the pay raise, that with the union ac-tivity the Company could not go on with the payplan that they had planned on or were trying tostart. Johnson then asserted that he had not heardtoo much of the union activity recently and won-dered if the Union had filed a petition for an elec-tion.Carr responded that she thought it had beenfiled. Johnson then asked Carr how she felt theunion activity had affected the nurses. Carrresponded that she felt that the majority of the nur-ses had been brought closer together "in their feel-ing of togetherness and working together for onething."Dr. Johnson's version of these events, which Ifind is confused as to some aspects, and self-con-tradictory as to others, is not at substantial vari-ance, in most respects, with the recitations ofGeneral Counsel's witnesses, as related. The varia-tions, as well as the corroborations, are next con-sidered.Johnson asserted that after the December pollrelative to uniforms, he did not individually or col-lectivelydiscusswith the nurses a uniform al-lowance. He asserted that, however, in March andApril as he talked to each of the nurses he didinquire as to the amount each nurse spent foruniforms and shoes.12Johnson asserted that at the meeting of April 16the questions, which he asserted he tried to answerto the best of his ability on the basis of the informa-tion he had, treated mainly with fringe benefits. Hethen asserted that his information was "to the effectthat it was my understanding that these things wereallsubject to negotiations." Johnson further ex-plained that he understood there were some dif-ferences in the insurance plans for those who weremembers of bargaining units as distinguished fromthose who were unrepresented salaried employees.Johnson acknowledged that he might have statedthat these benefits would have to be negotiatedbetween the employees and the private insurancecompanies. Johnson acknowledged that at themeeting he did review "the wage adjustment planswe had at that time," that he advised the nurseswhat the plan was, that it called for increases inFebruary, April, a general, increase in June, and afurther adjustment in September. He described the"general increase" as the increase based on theresult of contract negotiations for the representedemployees on the basis of past practice.Johnson's explanation of the purported "payplan" was confused and unconvincing. Johnson,who acknowledged he had been employed atGoodyear for 13 years and medical director for 3years, acknowledged he had no prior dealing withrequested information as the best method to handle the matter in relationto its income tax implications 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage arrangements and had never previously beenengaged in any discussion with administrative en-gineering to set up a wage program similar to theone he asserted had been approved, or at leastrepresented to the nurses that a plan had been ap-proved. Initially, Johnson asserted that in the latterpart of January he received a call from administra-tive engineering indicating that they had been ad-vised of some additional increases in the nursessalaries for local hospitals, following which he haddiscussions with administrative engineering person-nel to determine "how we could go about it and todetermine the amounts." Subsequently Johnson as-serted that he had checked with administrative en-gineering and determined, through them, that theAkron city nurses had received a pay raise. Johnsonasserted this pay raise was in the amount of $50 amonth. Johnson described administrative engineer-ing as having, among other functions, a sectionwhich keeps tab on salaries and wage levels, and as-serted that there were some discussions with ad-ministrative engineering as to the amount and theprocedure. Johnson asserted that he and adminis-trativeengineeringdeterminedwhat the ap-propriate amount should be and what would berecommended. Later, Johnson asserted that ad-ministrative engineering does not approve raises,"it is simply worked out with them." Johnson thenexplained that it was necessary for him to fill out acard proposing the pay raise and have it approvedby Nelson Ball, vice president of industrial rela-tions. In February, Ball did approve the February15 increase in the amount of $25 per month. John-son acknowledged that he was not seeking approvalat that time of anything other than the February in-crease, but "in his own mind" was contemplatingadditional increases later. In late March, while Mr.Ball was out of town, Johnson prepared a similarcard for an approval of a further increase of $25 amonth, to be effective April 15, and submitted it toMr. Dupre, executive vice president, the superior ofMr. Ball, who refused to approve the increase.Johnson acknowledged the first time he mentionedhis plan, for three or four increases to the nurses,was when he called them in to talk to them in-dividually, commencing in March, and that he diddiscuss it at the April 16 meeting. Asked if he hadstated to the nurses in March and April whether ornot these contemplated subsequent pay raiseswould be granted or held in abeyance, Johnson firstresponded that, in view of the fact that Mr. Duprehad not signed the cards, "we would not be able toproceed with the granting of the April increase."He then acknowledged that in the process of tryingto get this pay increase approved, he was advised"Carr related that when she was first employed she was advised shewould receivea wage increaseeach 6 months, for the first 18 months"Somewhat at variancewithwhat has been set forth, Johnsonacknowledged the increases granted the Akron city hospital nurses inJanuary or early February amounted to $50 a month increase Johnson as-serted he did discuss the amount of increase proposed in his "pay plan" andthat there was a possibility that they could bechargedwith an unfair labor practice if theyproceeded and he did state this to thenurses as areason for holding up the pay raises.Johnson did not recall, and did not deny, advisingthe nurses that if they wanted more definite infor-mation about benefits that he would arrange ameetingwith Mr. Ball or company attorneys. John-son acknowledged having a discussion with Carr,but did not recall asking her if she thought thenurses needed a union or if the Union had filed apetition for an election. Johnson did not deny theother comments attributed to him by GeneralCounsel's witnesses.Itisundisputed that the nurses who testifiedherein,Carr,Gray,Ebenhart,McBride,andFahrenback, each received a telephone call from,or had a personal conversation with, Dr. Johnsonon various dates between August 1 and August 7,advising them that they were receiving an addi-tional increase of $51 a month, of which $26 wasattributable to a "general increase" resulting fromtheoutcome of the union negotiations, andEbenhart related that Johnson advised her that theother $25 resulted from a decision "to go aheadwith the wage increase program." Several of thenurses asserted they were not due fora merit in-crease or a normal periodic increase, the latter ap-plying inferentially during the first 18 months ofemployment.13 Each of thesenurses alsoreceived aletter dated August 1 advisingof the institution of auniform allowancein the amountof $100 a yearpayable quarterly,commencingretroactively toJuly 1, 1967. Fahrenback related thatthe previouswage increases had been announced by Superinten-dent of NursesRedman,not Dr. Johnson.Johnson asserted the additional $25 wage in-crease, effective July 16, was, in fact,the increasewhich he had recommeaded he placed in effect inApril. Johnson, who testified on August 16, as-serted that he had not dropped the proposed planfor an increase in September, but asserted that hehad not discussed it with Mr.Ball.14Contentions of the Parties and Concluding FindingsIhave found,supra,from testimony which I deemcredible and which stands substantially undisputed,that Supervisor of Nurses Redman, on March 20,interrogatedMcBride relative to her participation,and the participation of others,in a union meeting,and that Johnson held a series of conferences withindividual nurses in March and April and one onMay 12, as well as a meeting with a group of nurseson April 16.asserted that the amount discussed was $50, cover,ug the February andApril proposed increases Asked if the June "general increase" and Sep-tember increases were contemplated as being in $25 increments, Johnsonasserted they had no knowledge of what the amount of the "general in-crease" would be, and that the contemplated September increase was "Justto be additional minor adjustments based on service " GOODYEARTIRE & RUBBER CO.545In these meetings, Johnson sought to identify thenature of "complaints" or "problems" confrontingthenurses,andsubsequentlymodifiedtheprocedure relative to work scheduling and madeprovision for adequate parking space, which wereamong the items discussed. In addition, Johnson,concededly for the first time, announced that the$25 a month increase, which the nurses hadreceived on March 15, effective February 15, wasthe first step in a "pay plan" which contemplatedfurther raises, amounts unspecified, in April, anacross-the-board raise in June, and a further raisein September, with a contemplated total of as muchas $90 a month. Johnson then announced that"with things as they were they would have to dropthese plans right now," also, "of course, at thistime, the raise plan will have to be shelved becauseto issue the raises at this time would constitute aviolation of the National Labor Relations Act."i5Johnson advised Ebenhart, in answer to herquestion, that if'the union activities were dropped,"that this [pay plan] would have to be recon-sidered." At the April 16 meeting Johnson advisedthe group, in answer to a similar question, that ifthe union activity ceased he saw no reason why theCompany would not go ahead with the pay plan.While a pay raise was granted, on approximatelyAugust 1 effective July 16, it appears undisputedthat there had been neither consideration nordetermination as to the timing or amount of anyfurther increase, and there is a complete absence ofany evidence of the essential approval of Ball forsuch an increment, essential to round out the pur-ported "plan." 'It is essential to consider one other aspect ofthese pay raises. Respondent, in its brief, wouldcast the formulation of the "pay plan" by Dr. John-son, to events predating the organizing effortsherein, and Respondent's knowledge thereof, asjustification for Respondent's subsequent conductand to avoid the allegation of unlawfulness. Thepremise contains inaccuracies and, accordingly, Ifind it without merit. Respondent urges that, admit-tedly, some of the nurses requested considerationof a pa y' increase in December based on the as-serted ground that nurses in other hospitals in theAkron area had received increases. Dr. Johnson'sown succinct answer to that was that one or twonurses- "asked about meritincreases" and he ad-vised them that "there was no merit budget availa-ble." Johnson placed the time of the first advice tohim of the Akron nurses increases, resulting from acall from the administrative engineering depart-ment,as being in the latter part of January. Later,Johnson asserted that theraisesreceived by theother Akronnurses asbeing "it was the end ofJanuary and it also extended to the first of Februa-ry, the middle of February." Since I have found,supra,that Superintendent of Nurses Redman wasadvised of the organizing activity of the UAW onapproximately January 28 and since Dr. Johnson'spurported "pay plan" was assertedly discussed byhim with administrative engineering after their ad-vice to him, it follows that these conferences, andthe purported development of the plan, includingthe granting of the February increase, were all-sub-sequent to Respondent's knowledge of the unionactivity of these nurses. I find accordingly.Whileit isundisputed, and I have found, thatRespondent historically granted a general increaseto nonrepresented salaried employees to maintaincomparabilitywith represented production andmaintenance employees, and the $26 per month in-crease of July 16, herein, clearly fell into thatcategory, thereisnocontention of any past prac-tice ofmaintainingcomparability, in the matter- ofpay raises, with nurses employed in other hospitalsin the Akron area. The facts-herein establish thecontrary.While it is asserted that the other Akronnursesreceivedraisesin late January' and earlyFebruary, in a total amount of $50 a month, thenurses herein received $25 effective February 16,$51 effective July 16, and a $100 a year uniformallowance, with a further "merit increase" in con-templation for September.-Additionally, I have foundsupra,that in March,Johnson, after inquiring, "if my benefits meantanything to me," advised Fahrenback, "well, youknow that if this goes through you are going to haveto negotiate for your benefits." Similarly, Johnsoninquired of McBride, if McBride's husband's mem-bership in a union provided benefits for McBride,as a result of which, Johnson observed, "then wewon't go into the discussion of benefits becauseperhaps you are not interested in them." Johnsonadvised Ebenhart that if the nurses went ahead with15 It is,obvious, and I find from the testimony of Dr Johnson, that the as-serted pay plan was not, in fact,ever formalized or established with the es-sential approval of Ball. Unquestionably, the specific amounts contem-plated were nebulous,-While Johnson asserted that he had discussed the matter with adminis-trativeengineering, he acknowledged that'the approval ofadministrativeengineering was not an essential step What was essential was the approsalof Ball It was Ball who approved the single increase in February In Ball'sabsence his superior, Dupre, disapproved the proposed April increase Itwas Ball who advised Johnson to go ahead with the July increases of $26and $25.Johnson made no representation that he had either requested orobtained approval fora contemplatedSeptember or fall increase In fact,Johnson admitted that he had not discussed the amount of the Septemberincrease with Ball Johnson described the September portion of the "plan"as, "these werejust the additional minor adjustments based on service " Atanother point, Johnson described the Septemberincreaseas, "The Sep-temberincrease would have been based on the amount of money thatwas available to me in my merit budget." Accordingly, I find if the contem-plated September increase was confined to longevity or merit raises, asstated by Johnson, it follows they were couched in terms other than ageneral increase.Asked why he did not announce the "pay plan" about March 15 whenthe first portion of it was distributed, Johnson responded, "there had notbeen any final approval on it Ordinarily, the procedure is when you getfinal approval then you proceed to advise your nurses.." Johnson wasself-contradictory in then asserting that he could not get approval "on allfour increments at one blow," then asserting that Ball had approved the"plan," but each step had to be approved I am unable to find credibleevidence of an approved "plan," or the identity of its component parts350-999 0 - 71 - 36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe union organization that they would have torenegotiate all of their fringe benefits. Johnsonsimilarly advised the nurses at the April 16 meetingthat it was his understanding, as a result of his con-versation with Plant Manager Ball, that if the nursesorganizedthey would have to go back to scratchand renegotiate all of their benefits under the pen-sion, retirement, life insurance, etc., plans with theprivate insurance companies. I find these state-ments constitute threats and were coercive.Ihave also found that Johnson, in December1966, -conducted a survey relative to the nursesdesiresvis-a-vislaundry service or uniform al-lowance, and ascertained that a majority indicateda preference for an allowance, as distinguishedfrom the existing provision for laundry services, andannounced the result of the canvass. In his inter-views with individual nurses in March and April,Johnson sought and obtained further informationrelative to the annual expenditure of each nurse foruniforms and shoes. At no time during these inter-views did Johnson make any representation relativeto either the approval of, or amount of, any con-templated allowance. In fact, it is undisputed. thatthe announcement of the uniform allowance, con-tained in the letters of August 1, retroactive to July1, came as a complete surprise to the nurses.General Counsel, in his brief, asserts that the in-terrogation, coupled with threats revealed by thecredibleevidence herein, was violative of theproscriptionsof Section 8(a)(1). Respondent'sbrief does not treat with this problem.While Section 8(c) permits the expression ofviews, argument, or opinion, it contains the injunc-tion that they shall not contain a threat of reprisalor promise of benefit.In theBlue Flashcase,16 the Board held that in-terrogation of an employee as to union member-ship, activities, and desires is notper seunlawfulThe Board, in that case, found legitimate reason forinquirywhich was conducted with appropriatesafeguards. The Board held that the test is whether,underallthecircumstances,interrogationreasonably tends to restrain or interfere with theemployees in the exercise of rights guaranteed bythe Act.The Board further elaborated its position in itsdecision in theJohnnie's Poultrycase,17 in whichthe Board stated that the purposes which the Boardand courts have held legitimate (permitting inter-rogation) are of two types: Verification of a union'sclaimedmajority statustodeterminewhetherrecognition should be extended-and the investiga-tion of facts concerning issues raised in a complaintwhere such interrogation is necessary in preparingthe employer's defense for the trial of a case.Prior to theBlue Flashcase all interrogation washeld to beper seunlawful. As stated in the decisionin theJohnnie's Poultrycase, that holding has beenmodified to permit legitimate inquiry, where legiti-mate inquiry is essential and proper safeguards areestablished.Herein, the incidents related- are notisolated but are indicative of the Employer's hostili-ty to union organization. No claim of legitimatepurpose for inquiry has been advanced, andRespondent did not dispute the accuracy of muchof the recitation of General Counsel's witnesses.Absent requisite safeguards or purpose, I find theinterrogationcomplained of as conducted byRedman and Johnson, coupled with the threats ofretaliatoryaction, including the loss of fringebenefits, voiced by the latter, was coercive and thusconstituted interference, restraint, and coercionand, in each instance, was violative of the provi-sions of Section 8(a)(1) of the Act.The complaint, as amended, alleges, and GeneralCounsel urges, that the granting of wage increaseson March 16 and in the period of August 1 to Au-gust 10, and the establishment of a uniform al-lowance, announced August 1, were an attempt tohinder, interfere with, and forestall the efforts ofthe nurses to engage in union activities, and wereviolative of the provisions of Section 8(a)(1). Thefacts,which I have foundsupra,relative to theamount and timing of these increases and theestablishment of the uniform allowance, are un-disputed.Respondent urges that the uniform allowancehad been planned prior to any notice to theRespondent of union organizational efforts, andthat its implementation was. delayed by reason ofcertain tax apprehensions. It is true that Dr. John-son ascertained the attitude of the nurses relative tothematter of a uniform allowance in December1966 and advised them of the result of the canvassprior to the commencement of organizational ef-forts.However, Johnson admitted and the recordestablishes that no commitment was made byRespondent relative to a uniform allowance at anytime prior to the announcement of it, by the lettersdistributed under date of August 1. As late as lateMarch and early April, when Johnson conductedhis individual interviews, he was still seeking toascertain information from which he could projectan approximation of individual annual costs ofuniforms and shoes. It is patent that no determina-tion had been made up to that time relative to theappropriate amount of such allowance. While it isobscure in this record as to when the determinationto grant an allowance was actually made, I find itreasonable to infer that such a determination wouldnot have been made, or finalized, prior to theacquisition of the information essential to deter-minethe amount involved. It is undisputed that noannouncement of the allowance was made prior toAugust 1. It is reasonable to infer that final ap-proval, after acquisition of the essential informa-tion,was substantially after rather than before16Blue FlashExpress, Inc ,109 NLRB59111 Johnnie'sPoultry Company,146 NLRB 770, 775 GOODYEAR TIRE &RUBBER CO.Respondent's knowledge of the organizing activityherein. ][ so find.The Supreme Court has held18 that the Actprohibits not only intrusive threats and promises,but also conduct immediately favorable to em-ployees which is undertaken with the express pur-pose of impinging upon their freedom of choice foror against unionization and is reasonably calculatedto have that effect. In that case the Court observed,[t]he danger inherent in well-timed increasesin benefits is the suggestion of a fist inside thevelvet glove. Employees are not likely to missthe inference that the source of benefits nowconferred is also the source from which futurebenefits must flow and which may dry up if it isnot obliged. The danger may be diminished if,as inthis case, the benefits are conferred per-manently and unconditionally. But the absenceof conditions or threats pertaining to the par-ticular benefits conferred would be of con-trollingsignificanceonly if it could bepresumed that no question of additionalbenefits or renegotiation of existing benefitswould arise in the future; and, of course, nosuch presumption is tenable.In the same case19 the Supreme Court held:Other unlawful conduct may often be an indi-cation of the motive behind a grant of benefitswhile an election is pending, and to that extentit is relevant to the legality of the grant; butwhen as here the motive is otherwiseestablished, an employer-is not free to violateSection 8(a)(1) by conferring benefits simplybecause it refrains from other, more obviousviolations.... The beneficence of an employerislikely to be ephemeral if prompted by athreat of unionization which is subsequentlyremoved. Insulating the right of collective or-ganization from calculated good will of thissort deprives employees of little thathas lastingvalue.It is well settled that the test of interference,restraint, and coercion under Section 8(a)(1) ofthe Act does not turn on the employer's motive orwhether the coercion succeeded or failed. The testiswhether the employer engaged in conduct which,itmay reasonably be said, tends to interfere withthe free exercise of employee rights under the Act.American Freightway Co., Inc.,124 NLRB 146.Interference is no less interference because it isaccomplished through allurements rather thancoercion.Western Cartridge Company v. N.L.R.B.,134 F.2d 240, 244 (C.A. 7).Accordingly, for the reasons stated, I find thatthe granting of the wage increase, announced onapproximatelyMarch 15, effective February 16,i"NLRBv. ExchangeParts Co,375 U S 405, 40919Idat 41020Bonu itTeller, Inc v N.L R B ,197 F 2d 640 (C A 2), cert denied345 U S. 905, denying enforcement in pertinent part of 96 NLRB 608SiThere is a clear factual distinction between thecircumstances sur-547and the granting of the wage increases announcedinAugust, effective July 16, to the extent it ex-ceeded the normal offsetting comparability with theincrease obtained by the production maintenanceunit, and the establishment and announcement oftheuniform allowance, by letter of August 1,retroactive to July 1, were, in each instance, con-duct constituting interference, restraint, and coer-cion and thus violative of the provisions of Section8(a)(I) of the Act.Next considered are the allegations that the an-nouncement, by Dr. Johnson at the meeting ofApril 16 that Respondent had adopted a plan forwage increases, that said plan was abandoned, andthat said increases would be withheld because ofthe union activities of the nurses, was violative ofthe Act.Respondent in its brief asserts that it would be in-consistent to find that coercive conduct resultedboth from the delay of the April increase and thegranting of it, effective July 16. Respondent urgesthat, "it cannot be coercive both to grant a wage in-crease in March and not to grant one in April, ab-sent any showing that the nurses' attitudes towardthe Union had so changed in the interim that thedoing of two diametrically opposed things wouldhave the same effect." Respondent is not only inac-curate, in asserting the pay plan was devised priorto Respondent's notice of the organizing activity, asIhave foundsupra,but its contention here has nosubstance. The success or failure of an effort is notthe test by which coercion is determined.AmericanFreightway Co., supra.Ifind Respondent's reliance on the court deci-sion in theBonwit Tellercase20 ismisplaced.Respondent correctly recites that the court, dis-agreeing with the finding of the Board, found thatan employer president's advice to employees thatthey knew wage increases (resulting from semian-nual salary review and recommendations) werewaiting for them, but could not be put into effectlest the store be accused of an unfair labor practice,did not by itself constitute an unfair labor practiceunder Section 8(a)(1).21General Counsel, in his brief, accurately calls at-tention to theInterstate Smeltingcase,22 where theBoard found the announcement of an intent togrant a wage raise and a simultaneous statementthat he could not give a raise, because of the unionactivity,were threats to cancel the raise todiscourage the union activity and a violation.The nurses herein had no knowledge of the pur-ported "pay plan" until advised of it by Dr. John-son, who, at the same time, announced Respondentwould not proceed with it, ostensibly because of thepossibility of unfair labor practice charges beingfiled.At the same meeting on April 16 Johnson an-rounding the anouncement in the cited case, as compared to the withincase In addition, with all due respect for the court, I am constrained to ad-here to the view of the Board, since I am acting for it Seeloita BeefPackers, lnc ,144 NLRB 615,61622 Interstate Smelting & Refining Co ,148 NLRB 219, 221, 227 548DECISIONSOF NATIONAL LABORRELATIONS BOARDnounced that if the union activities were droppedthat the pay- plan would have to be 'reconsidered.General Counsel correctly urges that if, as theevidence establishes, no employee nurse had heardof the-plan and'if Respondent privately decided toavoid a charge of unlawful conduct by scrappingthe plan, then the only purpose ascribable for Dr.Johnson's statement was to advise the nurses theywere losing wage increases solely as a result of theirunion activity. This could be characterized as the"carrot on a stick" approach. I find the statementwas coercive and thus violative of Section 8(a)(1)of the Act.The Noncontributory Retirement Plan, RetirementAnnuity Plan (Contributory), Group InsurancePlan, includingAccidental Death andDismemberment InsuranceThe complaintallegesthat Respondent maintainsa noncontributory retirement plan, a retirement an-nuity (contributory), and a group insurance plan,which includes life and accidental death anddismembermentinsurance,each of which is as-serted' to be violative of the provisions of Section8(a)(3) and (1) of the Act, by reason of the ex-press limitationof participation to "eligible em-ployees" who, by definition, are restricted to thosesalaried employees who "are not represented by acollective bargaining representative."There is'no dispute relative to the facts set forthunder this subsection.Respondent has prepared and caused to be issuedto new employees, who potentially qualify underthe various described plans at the time of therespective hiring of each, a detailed resume of thenature,purpose, benefits and, in this instance moreimportantly, the "eligibility" requirements of eachof the plans or any subsequent amendmentsthereto, and said distributions were made and suchplanswere continued in effect during the 6-monthperiod preceding the filing of the initial chargeherein on April 27, 1967, and thereafter.The noncontributory retirement plan, applicableonly to employees who retire or whose employmentis terminatedon or after August 1, 1964, contains,'inter'alia:Article I, Definitions:4."Employee," as used herein, shall meanany employee who, at the time of his retire-ment or other termination of employment, is adomestic employee or foreign employee, asherein defined, provided he is not represented22During the hearing, the Trial Examiner rejected as exhibits the severalbooklets, covering 36 more printed pages, reflecting intotoall of themanifold provisions of these various plans, but cautioned the parties toseparately submit such portions as were essential, relevant, and material toa resolution of the issue presented. Such booklets are in a rejected exhibitfile To the extent that said ruling may be found to have excluded article ll[eligibility for pensions in its entirety it is hereby modifiedWhile article III, subsections 2, 3, and 4, defines eligibility for disabilitypension, early retirement pension, and deferred vested pension, the keyphrase in each subsection is the term "each employee" as reflected in sub-section Iby a collective bargaining representative recog-nized by his employer....Article III, Eligibility for pensions:231.Normal Retirement Pension.Each employee who retires from the service ofan Employer on or after August 1, 1964, shallbe eligible for an immediate pension upon hisretirement if such employee has- attained age65 at the time of his retirement.The retirement annuity plan (contributory), alsoapplicable only to employees who retire or whoseemployment is terminated on or after August 1,1964, containsinter alia:Article 1, Definitions:4. "Employee" as used herein, shall mean adomestic employee or foreign employee, asherein defined.Article III, Eligibility for Participation; Em-ployee Contributions:1.Eligibility for Participation.Each Em-ployee participating in thePlan onJuly 31,1964, is automatically eligible tocontinue hisparticipation,Eachnon-participatingEm-ployee may becomea participant in the Planon August 1, 1964, or on the first day of anysucceeding month, if he thenmeets all of thefollowing conditions:(c)He is not represented by a collectivebargaining representative recognized bythe Company or by any subsidiary of theCompany by which he is employed 24The group insurance plan for salaried employees,which includes life, accidental death,and- dismem-berment insurance, provides the following in a"foreword," although not so titled:This booklet describes briefly the essential fea-tures' of a plan of Group Life and AccidentalDeath & DismembermentInsuranceprovidedfor employees of The Goodear Tire & RubberCompany and its subsidiary'companies as un-derwritten by the Aetna Life Insurance 'Com-pany of Hartford, Connecticut.It-isnot to beconsidered the contract of insurance.The employees covered are salaried employees-not represented by a collectivebargainingrepresentative.The booklet carries an issuance date of August 1,1964.-The 1950 pension plan, covering hourly andsalaried employees who are represented by a col-lective-bargaining agent provides,inter alia:Article I, Definitions:4."Employee," as used herein, shall meanGeneral Counsel correctlynotes that a portionof the preface,as distin-guished from the provisions of the plan, defines "eligible employees" in thesamelanguage as the definition set forth-21General Counselalso calls attention to a provision contained in thepreface to the booklet,which contains both retirement plans,which pro-vides An employee covered by the noncontributoryretirement plan is alsoeligible toparticipatein the,retirement annunityplan if the employee hascompleted6 months of service andhis earningsare more than $4,800 ayear GOODYEARTIRE & RUBBER CO.549any employee who, at the time of his retire-ment, is an hourly rated employee in the ser-vice of any Employer, and any employee who,at the time of his retirement, is a salaried em-ployee in the service of any Employer and isrepresentedbyacollectivebargainingrepresentative with whom his Employer has ineffect a contract providing for pensions underthe Plan.The 1950 pension plan, as amended effectiveAugust 1, 1964, contains the-following,-interalia,ina foreword, after describing "applicable" employeesin the terms recited next above as "eligible" em-ployees:It is also applicable to designated hourly ratedemployees at various locations.The groupinsuranceplan for hourly rated em-ployees, which includes life, accidental death, anddismemberment insurance, provides the followingin a "foreword," though not so titled:The employees covered are those representedby a collective bargaining representative withwhom the Company has entered into an agree-ment specifying this plan of insurance. Othergroups of employees may be covered, underthis plan at the election of the Company.The announcement and booklets carry the date ofAugust 1, 1964. The time of origin of the last sen-tence is otherwise obscure.B. N, Colyer has been manager of the pensionand group insurance departments for the past 5years and manager of the pension department sinceits formation in 1950. Colyer identifiedthe plansset forth,supra,and the relevant provisions of each,and related that the plans complained of are availa-ble to salaried employees who are not representedby a labor organization, wherever they may be em-ployed, and are companywide plans which are cur-rently in effect. Colyer related that while earlierplans, with particular reference to a pension plan,were initiated as early as 1916, and modified in1928 and 1940, the present-plans went into effectapproximately April 1, 1950, and, while modifica-tions have been made since that date, there hasbeen no change in the complained-of eligibilityprovisions during that period of time.Relative to past practice, Colyer acknowledgedthat since 1950 when groups of salaried employeesfor the first time became represented by bargainingunitsrecognized by Respondent, said employees, insuch units, no longer- met the eligibility require-mentsunder the definition of an, employee as con-tained in each plan. Colyer asserted that such em-ployees were covered under other plans negotiatedwith the respective collective-bargainingagents,"The record reflects some production and maintenance employees inidentifiers plants are not represented Colyer asserted these employees wereincluded under the 1950 Pension Plans, By way of illustration Respondent cited a situation where a salariedgroup became represented at an installation in Point Pleasant, West Vir-giniaA letter, under date of May 12, 1961, advised an employee namedFrazier, that his previous coverage as a salaried employee, in the amount ofthere being a number of different unions represent-ing different groups of employees, both salaried andhourly. Colyer acknowledged, relative to the groupinsurance plan here in issue that either the em-ployees or their collective-bargaining representativewas notified that their eligibility to participate inthat plan had terminated by reason of the fact thatthey were now represented by a collective-bargain-ing representative. Colyer then asserted, however,that said employees would be covered under an in-surance plan negotiated with such a representa-tive.26Colyer 'related that, in addition to numerousplants, where employees are represented by variouscollective-bargaining agents, Respondent has 1,200retail outlets in all of which there are salaried em-ployees, some of whom are represented by collec-tive-bargaining representatives while others are noso represented. Accordingly, some of these retailoutlet employees are covered under the 1950 pen-sion plan covering employees in the bargainingunits, as amended, while others are covered by thenoncontributory retirement plan and retirement an-nuity plan (contributory).Colyer asserted that for funding purposes when agroup of salaried employees selects a collective-bargaining representative the funding for the fol-lowing year is determined at the yearend on thebasis of the changed status; i.e., transfer of thegroup from the nonrepresented employee plans totherepresentedemployeeplans.Colyeracknowledged that this is limited to retirement, an-nuity, and pension plans as distinguished from in-suranceplans.Colyer asserted that the transferfrom one life insurance program to the other oc-curred simultaneously when the time agreement ona contract with the collective-bargaining represen-tative was reached.Colyer asserted he had no recollection of any in-dividual notice to an employee that they were nolonger eligible under the noncontributory retire-ment plan but were under the 1950 pension plan,explainingthat they received a copy of thenegotiated agreement, having previously been madeaware of their prior condition by reason of thebooklet distributed. To the contrary, Colyer ex-plained,life insurance has an immediate effect andthey are advised of their transfer from the "sal-aried" plan to the "hourly" plan individually.Contentionsof theParties and Concluding FindingsThe single question to be resolved is whether therestrictionofeligibilitytoemployees"not$6,000, under certificate 107709 was being canceled A new certificatewas issued in the amount of $4,500, under certificate 118968 Colyer's ex-planation was that the difference was due to the existence of two differentplans,one for nonrepresented salaried employees and the other forrepresented hourly employees It would thus appear- that a representedsalaried employee was, for these purposes, considered the same as anhourly employee 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented by a collective-bargaining representa-tive" constitutes interference, restraint, and coer-cion,within the meaning of Section 8(a)(1), orconstitutes discrimination in regard to hire andtenure, or terms, or conditions, of employment,within the meaning of Section 8(a)(3) of the Act.General Counsel asserts that the use of the lan-guage isa per seviolation, while Respondent urgesthat the language is "merely descriptive."Ifind Respondent's reliance on the court deci-sion in theFirestone Syntheticcase27misplaced.Respondent relies on the finding of the court thatthe eligibility language "not represented by adesignated collective bargaining agent," in thewords of the court, was "obviously, the terminologywas descriptive in origin rather than discriminato-ry."28Assuming, without deciding, that the ter-minology in the plans in the within case, as statedby the court, "was descriptive in origin" it must beconsidered in context. I have found,supra,that Dr.Johnson inquired of Fahrenback whether her"benefits" meant anything to her, advised her thatif theunioneffort was successful that she wouldhave to negotiate her benefits, and similarly advisedsome 20 nurses at the meeting on April 16 thatPlantManager Ball had advised him that if thenurses organized they would have to go backto scratch and renegotiate all of their benefitsunder the pension, retirement, and life insuranceplans.The finding of the Board in theFirestonecase 29 thus becomes pertinent:Even assuming the innocence of conceptionand inauguration of the "plans" some yearsago, . . . , especially in the light of Smith'sforthright letter, . . . the language in question isclearly violative of Section 8(a)(1) of the Act.That management not only considered these"plans" to be substantial benefits bestowed byit upon nonunion employees only but took affir-mativemeasuresjust before the Board-con-ducted election to warn such employees thatthey would probably lose them if they votedfor the Union, clearly manifests their dis-criminatory nature. The discrimination beingagainst union members and adherents, it wasunlawful.Ihave found,supra,from the unqualified state-ment of Colyer, manager of the pension and groupinsurancedepartments, that, since 1950 whengroups of salaried employees for the first timebecame represented by bargaining units recognizedby Respondent, said employees in such units no27Firestone Synthetic Fibers Company v N L R B,374 F 2d 211 (C A4), denying enforcement 157 NLRB 1014In a footnote,supra,Ihave noted, with all due respect for the Court, Iam constrained to adhere to the view of the Board, since I am acting for itlox a Beef Packers, Inc, supraIn addition I find clear factual distinctions.'d Id.at 21629 157 NLRB at 10193° CitingMelville Confections, Inc ,142 NLRB 1334, enfd 327 F 2d 689(C A 7), cert denied 377 U S 933,Dura Corporation,156 NLRB 285,enfd 380 F 2d 729 (C A 6), 65 LRRM 3025,The Kroger Co,164 NLRB362longer met the eligibility requirements under thedefinition of an employee in each plan. However,Colyer also acknowledged that nonrepresentedproductionandmaintenanceemployeesinidentified plants were included under the 1950 pen-sion plan, as distinguished from the noncontributo-ry retirement and other plans available to non-represented salaried employees.General Counsel contends that the act of main-tainingthe forfeiturelanguageconstitutesper seviolations of both Section 8(a)(3) and (1) of theACt.30General Counselurgesthat evidence of intent isnot aprerequisite. to a finding ofa per seviolationof Section 8(a)(3).3' Intent is founded upon the.in-herently discriminatory or destructive nature of theconduct itself, and the employer must be held to in-tend the consequences which foreseeably and in-escapably flow from its actions. As stated by thecourt inMelville, supra,691:Itwas employer conduct inherently destructiveof rights guaranteed by Section 7.... It carriedwith it its own inherent evidence of intent-itstrainscredulity to ascribe some other or dif-ferent intent to the provision.32The factual situation in theDuracasesupraap-pears parallel to the instant case. The -Board andcourt found that Dura had production maintenanceemployees who were represented by 5 unions in 12separatebargainingunits, that since 1943 Duramaintained a profit-sharing plan for its executiveand salaried personnel, that the plan was restrictedto "any salaried employee who is not a member ofa Collective Bargaining Unit recognized by suchEmployer," and that a unit of salaried employees atYpsilanti selected a union as their collective-bar-gainingrepresentative.Subsequently,duringnegotiations, the Union withdrew a request for apension plan and requested that its members becontinued in the profit-sharing plan. Dura refusedon the ground that the involved employees would,by reason of being members of a collective-bargain-ing unit,be ineligible to remain in the profit-sharingplan. The Board found that the profit-sharing plan,by its own language wasa per seviolation of Sec-tion 8(a)(3) and (I) of the Act, in that the naturalconsequence of Dura's action was the discourage-ment of union membership. The court, in grantingenforcement, cited the holding of the SupremeCourt in theGaynor Newscase33 in which theSupreme Court said:"CitingRadioOfficers'Union [BullSteamshipCo 1, 347 US 1732 InMelvilletwo Board elections were set aside as a` resultof the ex-istence of similar restrictive language defining "eligible employees," in aderferredprofit-sharing plan, limiting participation to employees "notrepresentedby a Union designatedas the bargaining agent for the em-ployee," and its use by Respondentto discourage organizationalefforts.3.3GaynorNestsCo vN L R B(one ofthe three cases consolidated inRadio Officers, supraat 46),where the company granted wage and vacationbenefits solelyto union members GOODYEARTIRE & RUBBER CO.551InGaynor,the Second Circuit also properlyapplied this principle. The Court there heldthat disparate wage treatment of employeesbased solely on union membership status is"inherentlyconducive to increased unionmembership." In holding that a natural con-sequence of discrimination, based solely onunionmembershiporlackthereof,isdiscouragement or encouragement of member-ship in such union, the court merely recog-nized a fact of common experience-that thedesire of employees to unionize is directly pro-portional to the advantages thought to be ob-tained from such action. No more striking ex-ample of discrimination so foreseeably causingemployee response as to obviate the need forany other proof of intent is apparent than thepayment of different wages to union employeesdoing a job than to non-union employees doingthe same job.Respondent's efforts in its brief to distinguishMelville,Dura,andKrogerare, I find, withoutmerit.Respondent urges that, as found from thecourt's emphasis on the "statement, of companypolicies," the language in Melville was not descrip-tive. Respondent urges that in Dura any descriptivefunction was negated by explicit statement of posi-tions,duringcollective-bargainingnegotiations,that the involved employees by reason of theirmembership in a collective-bargaining unit wouldbe ineligible to remain in the profit-sharing plan,thus delimiting those who could participate in theplan.Respondent also urges that in Kroger theRespondent therein asserted that continuation in aprofit-sharing plan by represented employees wasimpossible by virtue of the eligibility provisions.Respondent would assert that no equivalent posi-tion has been asserted by it, and that it never usedthe descriptive language in a coercive or dis-criminatory manner. I have found to the contrary.It is undisputed that represented salaried employeeshave in the past, solely by reason of such represen-tation, been removed from the plans complained of,and the nurses herein were warned and threatenedthat the same result would follow if they organized.Ifind no merit in Respondent's assertion that thestatements of Dr. Johnson were protected withinthe meaning of Section 8(c).Accordingly, for the reasons set forth, I findRespondent, by maintaining and enforcing the non-contributory retirement plan, theretirement annui-typlan (contributory), and the groupinsuranceplan, during the period commencing 6 months priorto the filing of the charge herein, on April 27,1967,and thereafter, containing the unlawfulrestrictive clauses described, enumeratedsupra,asan integral part of the formula utilized to determineemployee eligibility to participate,engage in con-duct constituting discrimination in regard to hire ortenure or terms or conditions of employment, andwas thus violative of Section 8(a)(3) of the Act,and constituted interference,restraint,and coer-cion within the meaning of Section 8(a)(1) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in sec-tion III, above, occurring in connection with theoperations of the Respondent, described in sectionI, above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes,burdening and obstructing commerce and the freeflow thereof.V. THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, I will recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act.Ihave found that bymaintainingand enforcingthose provisions, enumeratedsupra,in its noncon-tributory retirement plan, retirement annuity plan(contributory), and a noncontributory 'group in-surance plan, including group, life and accidentaldeath and dismemberment insurance plan, forsalaried employees, excluding from participationtherein otherwise eligible employees who becomemembers of a collective-bargaining unit, theRespondent violated Section 7 rights of its em-ployees and also unlawfully discriminatedagainstthem with respect to their hire and tenure andterms and conditionsof employment. I will ac-cordingly recommend that the Respondent be or-dered to amend the foregoing noncontributoryretirement plan, retirement annuity plan,, and non-contributory group insurance plan, bythe elimina-tion from each of said plans and the bookletsdescribing said plans the provisions disqualifyingemployees from participation therein because theyhave become members of a collective-bargainingunit or because they have chosen to be representedby a labor 'organization in collective bargaining inan appropriateunit.34Iwill further recommend that Respondent be or-dered to cease and desist from in any like or relatedmanner infringingupon rights guaranteed to, its em-ployees by Section 7 of the Act." In theDuracase,supra,the Board,in addition,ordered reinstatementof all old and new salaried employees who were or have been sodisqualified,with all the interest,emoluments,rights, and privileges thatwould have accrued to them General Counsel has not sought such aremedy In addition,it is reasonable to imply that a number of collective-bargaining agreements with a variety of unions have ensued providing al-ternative plansWhile the nurses herein were threatened with a loss ofthese benefits, there is no evidence of any overt act by Respondent result-ing in such loss, herein Accordingly, I am constrained to limit the relief bynot exceeding the relief requested 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the-foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer within the mean-ing of Section 2(2) of the Act and is engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.3.By maintaining and enforcing a noncontribu-tory retirement plan, a retirement annuity plan(contributory), and a noncontributory group in-surance plan, including group life and accidentaldeath and dismemberment insurance plan, for itssalaried employees, each of which excludes, fromparticipation therein those employees who becomemembers of a collective-bargaining unit or select alabor organization recognized by Respondent astheir collective-bargaining representative in an ap-propriate unit, the Respondent .has interfered with,restrained, and coerced its employees in the exer-cise of their rights guaranteed by Section 7 of theAct, and has discriminated against employees withrespect to their hire and tenure and teri is and con-ditions of employment, and has engaged in unfairlabor practiceswithin the , meaning- of Section8(a)(1) and (3) of the Act.4.By threatening those salaried employees, en-gaged as nurses, at its Akron, Ohio, hospitals, on orabout April 16, 1967, and on other dates, foundsupra,with the loss of eligibility for participation insaid noncontributory retirement plan, retirementannuity plan, and noncontributory group insuranceplan should they select a labor organization as theirbargaining representative, to the extent hereinabove found, and by engaging in,conduct found toconstitute interference, restraint, and coercion tothe extent hereinabove found, Respondent has-in-terfered with, restrained, and coerced its employeesin the exercise of their rights guaranteed in Section7 of the Act, and said conduct is an unfair laborpractice within the meaning of Section 8(a)(1) ofthe Act.5.The aforesaid unfair labor practices are unfairlaborpractices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the abovefindings of fact, con-clusionsof law,and the entirerecord inthe case,and pursuantto Section10(c) of the NationalLabor Relations Act, as amended, it is recom-mended that Respondent, The Goodyear Tire& Rubber Company, its officers, agents, success-sors, andassigns, shall:-1.Cease and desist from:(a)Maintaining and enforcing a noncontributoryretirement plan, retirement annuity plan, and non-contributory group insurance plan for its, salariedemployees which contain a provision excluding em-ployees from participation therein because theybecome members of a collective-bargaining unit orchoose to be represented by a labor organization incollective bargaining in an appropriate unit.(b)Disqualifying its employees from eligibilityto participate, or threatening employees with loss ofparticipation, in a noncontributory retirement plan,a retirement annuity plan, or, a noncontributorygroup insurance plan for salaried employeesbecause they become members of a collective-bar-gaining unit or choose to be represented by a labororganization for the purposes of collective bargain-ing in an appropriate unit.(c) Threatening employees with less desirableworking conditions, or other economic reprisals, ifthe employees select the United Rubber, Cork,LinoleumandPlasticWorkersofAmerica,AFL-CIO, or any other union, to represent them.(d) Interrogating employees concerning their or-ganizational activities in a manner violative of Sec-tion 8(a)(1) of the Act.(e)Granting- benefits to its employees,to inducethem to refrain from becoming or remaining mem-bers of, or to withdraw their support of activities onbehalf of, United Rubber, Cork, Linoleum, andPlasticWorkers of America, AFL-CIO, or anyother labor organization.(f)Announcing to- its employees that Respon-dent has adopted a plan providing for wage in-creases; however, that said wage increase plan wasabandoned and said wage increases would bewithheld because of the union activities of the em-ployees.(g) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their right to self-organization, to formlabor organizations,, to join or assist any labor or-ganization,tobargain _ collectivelythroughrepresentatives of their own choosing, and to en-gage in concerted activities for the purpose.of col-lective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities,except to the extent that such right may be affectedby an agreement requiring membership in a labororganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Amend its noncontributory retirement plan,its retirement annuity plan, and its noncontributorygroup insurance plan for salaried employees by theelimination from each the provisions excludingfrom participation therein employees who becomemembers of a collective-bargaining unit, or who GOODYEAR TIREselect a labor organization recognized by ,Respon-dent to represent them in collective bargaining inan appropriate unit, and similarly amend thebooklets distributed by Respondent to its salariedemployees, titled "Pension Plans for Salaried Em-ployees," and "Group Insurance Plan for SalariedEmployees," by striking, from each, the offensivelanguage, morefully set forthsupra.`(b) Post at its plants and hospitals in the Akron,Ohio, area copies of the attached notice marked"Appendix. "36 Copies of said notice, on forms pro-vided by the Regional Director for Region 8, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and bemaintainedby it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 8, inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.IT IS FURTHER RECOMMENDED that unless, within20 days from the date of the receipt of this TrialExaminer's Decision, the Respondent shall notifythe said Regional Director, in writing, that it willcomply with the foregoing Recommended Order37the National Labor Relations Board issue an Orderrequiring Respondent to take the aforesaid action.8' If and when any participating employees become representedby a col-lective-bargaining agent,thisRecommended Order shall not be taken asprecluding the right of either the Respondent or such bargaining agent torequire bargaining concerning the termination,modification,or admend-ment of such plan or substitution of another thereforFirestone SyntheticFibers Company,supra, and fn 1 thereof36 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "37 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL amend our noncontributory retire-ment plan and our retirement annuity plan& RUBBER CO. -553(contributory), each for salaried employees,and our booklet titled pension plans forsalaried employees setting forth such plans,and our groupinsuranceplan forsalaried em-ployees,includingaccidentaldeathanddismemberment insurance for salaried em-ployees, and the booklet describing said plan,by the elimination, from each of said plans andeach of said booklets, of the provision in eachplan,which excludes from participation anysalariedemployee who becomes a member of acollective-bargaining unit recognized by us, orby any subsidiary of this Company by which heis employed.WE WILL NOT disqualify our salaried em-ployees from eligibility, or threaten employeeswith loss of participation in any of the enu-merated plans, set forth in the paragraph im-mediately above, because they become mem-bers of a collective-bargaining unit or chooseto be represented by a labor organization forthe purposes of collective bargaining, in an ap-propriate unit.WE WILL NOT threaten employees with lessdesirableworkingconditionsorothereconomicreprisalsifthe employees selectUnited Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO,or any otherunion, to represent them.WE WILL NOTinterrogate employees con-cerning theirorganizationalactivities in amannerviolative of Section 8(a)(1) of the Act.WE WILL NOTgrant benefits to our em-ployees to induce them to refrain from becom-ing or remainingmembers or to withdraw theirsupport of activities on behalf of UnitedRubber, Cork, Linoleum and Plastic Workersof America, AFL-CIO, or any other labor or-ganization.WE WILL NOTannounceto employees thatwe have adopted a plan providing for wage in-creases, however, thatsaid wage increase planwas abandoned and said wage increase wouldbe withheld because of theunionactivities ofthe employees.WE WILL NOT in anylike or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of their right to self-or-ganization, to form labororganizations, to joinor assist any labororganization, to bargain col-lectively through representatives of their ownchoosing, and to engage in concerted activitiesfor the purpose of collective bargaining orother mutual aid or protection, or to refrainfrom any and all such activities, except to theextent that such rights may be affected by anagreement requiring membership in a labor or-ganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDmodified by the Labor-Management ReportingThis notice must remain posted for 60 consecu-and Disclosure Act of 1959.tive days from the date of posting and must not bealtered, defaced, or covered by any other material.THE GOODYEAR TIRE &RUBBER COMPANYIf employees have any question concerning this(Employer)notice or compliance with its provisions, they maycommunicate directly with the Board's RegionalDatedByOffice, Federal Office Building, Room 1695, 1240East 9th Street, Cleveland, Ohio 44199, Telephone(Representative) (Title)522-3725.